DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on November 30, 2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the shear rate of the secondary blood flow" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the transition time of the secondary blood flow" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unknow that is meant by “transition time” in the context of the claim and the specification fails to detail what is the transition time. Clarification is requested.
Claim 12 recites the limitation "the pressure differential" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Antaki et al. (U.S. 2001/0031210, cited by Applicant). Regarding claim 8, Antaki discloses a method for providing cardiac assistance comprising the steps of: providing a blood pump 500 including an elongated housing 506 (best seen in Figure 41 along the outside of the pump), a drive unit positioned within the housing and having a rotor 502 and a stator 508 (best seen in Figure 45), an impeller 542 positioned at one end of the drive unit (best seen in Figure 43) and connected to the rotor, and a cannula 526 extending from an end of the housing nearest the impeller (best seen in Figure 41, where in combination with Figure 43 it can be seen that the impeller is located towards the end where the cannula inlet is located); operating the pump to create a primary blood flow 550 around the drive unit and a secondary blood flow 552 in an annular space formed between the rotor and the stator, wherein the secondary blood flow is generally in a direction opposite the primary blood flow (see best in Figure 45 and described in paragraph [0179]).
Regarding claim 9, it is respectfully submitted that the recitation “the secondary blood flow is maintained at a rate greater than approximately 20 ml/min” has not been given patentable weight because simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
Regarding claim 10, it is respectfully submitted that the recitation the shear rate of the secondary blood flow is less than approximately 150 N/m2” has not been given patentable weight because it simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
 Regarding claim 11, it is respectfully submitted that the recitation “the transition time of the secondary blood flow is less than approximately 200 ms” has not been given patentable weight because it simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
Regarding claim 12, it is respectfully submitted that the recitation “the pressure differential between the primary and secondary blood flows is at least approximately 60 mmHg” has not been given patentable weight because simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
Regarding claim 13, Antaki discloses that providing the blood pump comprises implanting the blood pump into a heart (see paragraph [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Godowsky (U.S. Patent No. 6,716,157) discloses an implantable blood pump device and method and includes a housing 11, a rotor 17, and a stator 39, and primary and secondary flow paths (see Figures 1 and 1a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792